DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-14 and 18-20) and the species of polymer (the polymer prepared from acrylic acid and 2-ethylhexy acrylate) in the reply filed on 04 October 2022 is acknowledged.  The traversal is on the ground(s) that there is no undue search burden.  This is not found persuasive because such a burden is present for the reasons presented in the restriction requirement. The reasons included that the inventions have acquired a separate status in the art in view of their different classification and that the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). The requirement is still deemed proper and is therefore made FINAL.
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (the claims reciting a mixture of monomers A and B for the second monomer, which in the elected species is the single monomer and 2-ethylhexy acrylate), there being no allowable generic or linking claim. Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 11, 13-14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Document JP 2002 220319 (machine translation provided).
The document discloses an example (example 1, paragraph [43]) which is prepared from the polymerization of 95 parts 2-ethylhexy ester acrylate and 5 parts acrylic acid, to which aqueous ammonia is added. These are the two monomers of the elected species, and the weight ratio is within the range recited by independent instant claim 1.
Instant claims 2-5 recite ingredients not present, and these are not present in the disclosed example.
Instant claims 6-8 recite further limitations to the monomers employed, and the above cited monomers read upon these limitations.
Instant claims 11 and 18 recites limitations to the properties of the polymer, and as the monomers are identical to the elected species (which reads upon this claim per Applicants arguments), then the polymer possesses these properties.
Instant claim 13 recites a limitation to the manner in which the polymer is prepared. The reference does not disclose preparing the polymer in this manner. However, the patent-ability of a product does not depend on its method of production, and if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.  Thus, while the reference does not disclose the instantly recited method for making the polymer composition, the composition disclosed reads on the limitations instantly recited with regards to the composition.  
Instant claim 14 recites that a formaldehyde-removing agent is present, and ammonia is such an agent.

Claims 1-13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Document JP 2005 089438 (machine translation provided).
The document discloses an example (preparation example 1, paragraph [39]), which is prepared from the polymerization of 95 parts 2-ethylhexy ester acrylate and 5 parts acrylic acid. The molecular weight of the acrylic polymers prepared are from 200,000 to 800,000 (paragraph [28]). These are the two monomers of the elected species, and the weight ratio is within the range recited by independent instant claim 1.
Instant claims 2-5 recite ingredients not present, and these are not present in the disclosed example.
Instant claims 6-8 recite further limitations to the monomers employed, and the above cited monomers read upon these limitations.
Instant claims 11 and 18 recite limitations to the properties of the polymer, and as the monomers are identical to the elected species (which reads upon this claim per Applicants arguments), then the polymer possesses these properties.
Instant claim 12 recites a limitation to the molecular weight, and this is disclosed.
Instant claim 13 recites a limitation to the manner in which the polymer is prepared. The reference does not disclose preparing the polymer in this manner. However, the patent-ability of a product does not depend on its method of production, and if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.  Thus, while the reference does not disclose the instantly recited method for making the polymer composition, the composition disclosed reads on the limitations instantly recited with regards to the composition.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Müller et al. (US Patent 6,335,005).
	Müller et al. discloses aqueous cosmetic compositions comprising emulsion polymers (abstract). The polymer is prepared from a mixture of monomers A which includes C1-C18 alkyl (meth)acrylates, and a mixture of monomers B selected from monomers with ionic groups as well as optionally C1-C18 alkyl (meth)acrylates (claim 1). One such polymer prepared includes 10 parts by weight acrylic acid and 490 parts by weight n-butyl methacrylate (polymer B4 – table 3) in an aqueous ammonia-based composition. Alternate monomers to n-butyl methacrylate taught by Müller et al. include 2-ethylhexyl acrylate (claim 18).
This suggested polymer differs from the polymer recited by claim 1 in the ratio of the monomers, with the amount of the first monomer (acrylic acid) being 100 parts to 4900 parts the second monomer. Instant claim 1 recites that the ratio is up to 100 parts to 4000 parts. However, higher amounts of the acrylic acid (the acidic monomer in the mixture of monomers B taught by Müller et al.) are suggested, as instead of 20 wt% as in the example the range of 5 to50% is also suggested (claim 1). This range provides for an overlapping range with the instantly recited range. And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05. Thus, instant claims 1 and 19 are rendered prima facie obvious in view of Müller et al.
Instant claims 2-5 recite ingredients not present, and these are not present in the disclosed example.
Instant claims 6-8 recite further limitations to the monomers employed, and the above cited monomers read upon these limitations.
Instant claims 11, 18, and 20 recite limitations to the properties of the polymer, and as the monomers are identical to the elected species (which reads upon this claim per Applicants arguments), then the polymer possesses these properties. Also, Müller et al. teaches that the cosmetic has film-forming properties (column 6, lines 29-33).
Instant claim 12 recites a limitation to the molecular weight. Müller et al. teaches that the portion prepared from polymer B has a molecular weight of at least 10,000 (column 3, lines 1-6), and the ratio of the two polymeric mixtures thus provides a range overlapping the range instantly recited.
Instant claim 13 recites a limitation to the manner in which the polymer is prepared. The reference does not disclose preparing the polymer in this manner. However, the patent-ability of a product does not depend on its method of production, and if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.  Thus, while the reference does not disclose the instantly recited method for making the polymer composition, the composition disclosed reads on the limitations instantly recited with regards to the composition.  
Instant claim 14 recites that a formaldehyde-removing agent is present, and ammonia is such an agent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699